Brady, J.
Upon an examination of the statute of 1875, chapter 305, amendatory of the provisions of the Revised Statutes in relation to security for the payment of costs, we are satisfied that it should be liberally construed to accomplish the object in view when it was passed.
We think, under all the circumstances disclosed by the papers submitted for consideration, that the security should be increased $500 by an additional bond to that effect.
The order appealed from should be reversed and an order entered in accordance with this opinion, with ten dollars costs and disbursements to abide the event of the action.
Davis, P. J., concurring